UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6421

WILLIAM STAPLES,

                    Petitioner - Appellant,

             v.

WARDEN JOE COAKLEY,

                    Respondent - Appellee,

             and

TERRY O’BRIEN, Warden at USP-HAZ,

                    Respondent.


Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cv-00041-IMK-RWT)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Staples, Appellant Pro Se. Helen Campbell Altmeyer, Erin Carter Tison,
Assistant United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Staples, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Staples v. Coakley, No. 1:16-

cv-00041-IMK-RWT (N.D.W. Va. Feb. 15, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2